Citation Nr: 1735908	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a September 2015 decision, the Board reopened the previously denied claim of service connection and remanded the case for additional development.  In November 2016, the Board again remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim has been remanded twice to obtain medical opinions that address whether the Veteran had a right hand disability that preexisted service and was aggravated by service or whether he has a right hand disability that is directly related to an in-service injury. 

In the November 2016 remand, the examiner was instructed to consider the Veteran's lay statements and testimony that he injured his right hand on an ejection seat of a fighter plane in service and has had numbness and difficulty gripping objects ever since, an October 1973 service treatment record which documented the Veteran's complaint of right hand pain and his report that he had no problem with his pre-existing hand injury until it was struck by the ejection seat, and various post-service diagnoses pertaining to the right hand (including a February 2010 imaging study that revealed moderate severe degenerative joint disease of the right hand with multifocal degenerative changes most severe at the base of the thumb and a July 2012 VA treatment record which showed intrinsic weakness in the right hand likely secondary to diabetes).

Pursuant to the Board's remand a new medical opinion was obtained in November 2016 with an addendum opinion in December 2016.  The Veteran's representative recently argued that the opinion is inadequate and the Board agrees.  The examiner noted the Veteran had a fracture of the second digit on his right hand diagnosed prior to service in 1968.  On physical examination mild degenerative changes was diagnosed.  On examination of the Veteran's right hand revealed osseous structures were located and although the articular surfaces were preserved, there was some narrowing of the first metacarpal phalangeal joint with subchondral sclerosis and possible geo formation within the metacarpal head.  The tuft of the medius was also somewhat deformed as there was a benign-appearing cystic structure within it.  The examiner noted that there was a mild volar angulation of what he believed the second metacarpal that suggested the possibility of an old trauma.  

The November 2016 VA examiner opined that the Veteran right hand condition clearly and unmistakably existed prior to service.  The examiner noted that he was unable to find on the Veteran's entrance examination any pre-existing right hand condition, but there was documentation of pre-existing right hand injury associated with a malalignment of a fracture of the second right metacarpal that existed prior to service.  The examiner also concluded that the Veteran's pre-existing right hand condition was not aggravated by service.  The examiner noted he "was unable to find any medical care for aggravation beyond the natural progression of his pre-existing right hand second digit fracture while in service."  The examiner acknowledged the Veteran was treated in 1970, 1971, and 1973 for right hand pain, and that the suffered a right wrist injury with subjective symptoms of pain as a result of an injury from an ejection seat in an airplane.  However, in accordance with a clinical evaluation of the right wrist/hand the examiner opined there was no aggravation of the pre-existing fracture of the second right metacarpal.  Furthermore, the examiner noted there was no documentation of aggravation of the pre-existing fracture on the Veteran's 1973 separation examination.  

The VA examiner also opined that the Veteran's right hand condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted he "was unable to find any medical care for new onset of right second digit fracture of the right hand while in service."  The examiner noted the Veteran was seen for residual pain as part of the natural progression of his pre-existing hand condition, but he was unable to find any medical care for chronic recurrent right second digit fracture while in service.  With regards to the Veteran's in-service right wrist injury, the examiner noted an orthopedic clinical evaluation of the right wrist and hand found there was no aggravation of the pre-existing fracture of the second right metacarpal. 

The Board finds that this medical opinion is inadequate and fails to comply with the Board's prior remand for several reasons.  First, while the examiner discussed the Veteran's in-service right wrist injury from an ejection seat, he failed to address the Veteran's lay statements that he has had numbness and difficulty gripping objects since this injury.  As the November 2016 remanded noted, the Veteran's lay statements are relevant as they suggest that his pre-existing right hand condition may have been aggravated during service by the distinct injury.  Additionally, with regards to the examiner's opinion on direct service connection, the examiner only addressed the Veteran's in-service treatment and aggravation of his pre-existing fractured second right metacarpal, and did not address whether the Veteran had a separate distinct right hand disability or if any of the Veteran's multiple current diagnoses pertaining to his right hand were related to service.  Once VA undertakes the effort to provide an examination, it must provide an adequate on.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As the opinion rendered is inadequate, the Board finds that there has not been substantial compliance with the Board's November 2016 remand and the claim must be remanded to obtain an adequate opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159. See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his claimed right hand condition since November 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After the completion of the above, the AOJ should arrange to obtain an addendum opinion (with examination only if deemed necessary by the provider) from the November 2016 VA examiner (or from another provider if the November 2016 examiner is unavailable).  The entire record, including this remand, must be reviewed by the examiner.  Based on the record, the examiner should provide an opinion to the following:

(a) Specifically identify all diagnoses affecting the right hand.  The examiner should comment on the February 2010 imaging report of right hand degenerative joint disease, most severe at the base of the thumb, and a July 2012 record noting right hand weakness, likely secondary to diabetes. 

(b) Does the evidence of record clearly and unmistakably show that the Veteran had a right hand disorder that existed prior to his entry onto active duty?

(c) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting right hand disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not that any currently diagnosed right hand disability had its onset in service?

The examiner should specifically consider and discuss as necessary (i) the Veteran's allegations of sustaining a right hand injury in service and experiencing numbness and difficulty gripping objects ever since; (ii) the notation on the June 1973 Report of Medical History that the Veteran's report of "bone or joint problems" refers to a right hand injury related to the ejection seat event; (iii) an October 1973 service treatment record, which was after the June 1973 separation examination which documents the Veteran's report of right hand pain and report that he had no problems with his hand until it was struck by the ejection seat.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

3.  The AOJ should then review the record and re-adjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




